OPINION — AG — ** MEMBERSHIP — BOARD OF EDUCATION — SCHOOL BOARD ** THE BOARD OF EDUCATION OF THE SAPULPA SCHOOL DISTRICT (THE CITY OF SAPULPA NOT HAVING ANY CHARTER PROVISIONS OF ORDINANCE AS TO THE MEMBERS OF SUCH BOARD OF EDUCATION CONSISTS OF SIX MEMBERS (ONE MEMBER FROM EACH OF THE FIVE WARDS OF THE CITY OF SAPULPA AND THE SIXTH MEMBER FROM THE OUTLYING TERRITORY)) AND THAT SUCCESSORS OF FOUR OF THE SIX MEMBERS NOW SERVING SHOULD BE ELECTED FOR TERMS OF FOUR YEARS ON THE FOUR YEARS ON THE FOURTH TUESDAY IN MARCH 1951; THAT THE FOUR MEMBERS TO BE REPLACED IN 1951 ARE THOSE WHO 'SHOULD' HAVE BEEN ELECTED IN 1947 FOR TERMS OF FOUR YEARS. (ELECTION, SCHOOL BOARD MEMBERS, TERMS) CITE: 70 Ohio St. 4-7 [70-4-7] (J. H. JOHNSON)